Dunbar, J.
(concurring) — I concur in the result, but wish to emphasize my disapproval of the rule contended for by the appellant that the verdict should be set aside because it does not accord with the instructions, considering the instructions to be erroneous. The object of a lawsuit is to do justice to litigants and when it is manifest to an appellate court that justice has been done, and it appears conclusively that errors of law have been errors without prejudice, it will not defeat the ends of justice by reversing a case which has been rightly decided.